UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-54294 PREMIER BRANDS, INC. (Exact name of registrant as specified in its charter) Wyoming (State or other jurisdiction of incorporation or organization) (I.R.S. Employee Identification No.) 4364 Bonita Road, No. 424, Bonita, California 91902 (Address of principal executive offices and zip code) (520) 424-5262 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock: As of April 12, 2013, the registrant had 52,990,000 shares of common stock, par value $0.001 per share, issued and outstanding. PREMIER BRANDS, INC. QUARTERLY REPORT ON FORM 10-Q February 28, 2013 TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item4. Controls and Procedures 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 13 SIGNATURES 14 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS QUARTERLY REPORT ON FORM 10-Q Except as otherwise indicated by the context, references in this report to “we,” “us,” “our,” “our Company,” or “the Company” are to the combined business of Premier Brands, Inc. (formerly known as TrackSoft Systems, Inc.). In addition, unless the context otherwise requires and for the purposes of this report only: ● “Howell” refers to Matthew Howell, our former principal shareholder prior to Assets Acquisition (as defined below); ● “SEC” refers to the Securities and Exchange Commission; ● “Securities Act” refers to the Securities Act of 1933, as amended; ● “Premier Brands” refers to Premier Brands, Inc., formerly known as TrackSoft Systems, Inc., a Wyoming corporation. ● “Zizzaz” refers to Zizzaz, LLC, a Delaware limited liability company; PART I—FINANCIAL INFORMATION Item 1. Financial Statements. PREMIER BRANDS, INC. (FORMERLY TRACKSOFT SYSTEMS, INC.) (A DEVELOPMENT STAGE COMPANY) MARCH 30, 2010 (INCEPTION) TO FEBRUARY 28, 2013 F-1 CONTENTS Page(s) Balance Sheets as of February 28, 2013 and August 31, 2012 F-3 Statements of Operations for the Three and Six Months Ended February 28, 2013 and for the Three and Six Months Ended February 29, 2012 and for the Period March 30, 2010 (Inception) to February 28, 2013 F-4 Statement of Changes in Stockholders’ Equity (Deficit) for the Period March 30, 2010 (Inception) to February 28, 2013 F-5 Statements of Cash Flows for the Six Months Ended February 28, 2013 and for the Six Months Ended February 29, 2012and for the Period March 30, 2010 (Inception) to February 28, 2013 F-6 Notes to Financial Statements F-7 toF-28 F-2 Premier Brands, Inc. (Formerly TrackSoft Systems, Inc.) (A Development Stage Company) Balance Sheets February 28, 2013 August 31, 2012 (unaudited) Assets Current Assets Cash $ $ Accounts receivable, net Inventories - Prepaid expenses Security deposits Total Current Assets Debt issuance costs - net Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued liabilites $ $ Deferred revenue Stock issuance liability Notes payable Loans payable - related parties Convertible notes payable, net of debt discount Derivative liability -convertible notes payable Total Current Liabilities Convertible notes payable, net of debt discount Derivative liability -convertible notes payable - Total Liabilities Commitments and Contingencies Stockholders' Deficit Preferred stock, $0.001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value; 250,000,000 shares authorized; 52,990,000 shares issued and outstanding Additional paid in capital ) Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See Accompanying Notes to Financial Statements F-3 Premier Brands, Inc. (Formerly TrackSoft Systems, Inc.) (A Development Stage Company) Statements of Operations (unaudited) March 30, 2010 (inception) For the Three Months Ended For theSix Months Ended through February 28, February 29, February 28, February 29, February 28, Sales Products - net of slotting fees and discounts $ Service income - - Service income - related party - Total sales Cost of sales Product costs Service costs - Loss on write-off of obsolete inventory - - - Total cost of sales Gross profit Operating expenses General and administrative expenses Impairment of goodwill and other long-lived assets - Total operating expenses Loss from operations ) Other income (expense) Change in fair value of derivative liabilities ) Interest expense - amortization of debt discount ) Interest expense -other ) Total other income (expense) Net income (loss) $ $ ) $ $ ) $ ) Net income (loss) per common share- basic and diluted $ $ ) $ $ ) Weighted average common shares outstanding - basic and diluted See Accompanying Notes to Financial Statements F-4 Premier Brands, Inc. (Formerly TrackSoft Systems, Inc.) (A Development Stage Company) Statement of Changes in Stockholders' Equity (Deficit) For the Period from March 30, 2010 (Inception) to February 28, 2013 (unaudited) Deficit Accumulated Common Stock Additional Paid-In during the Stockholders' Equity Shares Amount Capital Development Stage (Deficit) Balance, March 30, 2010 (Inception) - $
